DETAILED ACTION
1.	REASONS FOR ALLOWANCE:	Claims 1-12 and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 are allowable because Kim (US Patent No. 8,494,366), Shin et al (Pub. No.: US 2006/0008202), Slavik et al (Pub. No.: US 2015/0249504), Kwon et al (Pub. No.: US 2012/0087666, and Taylor et al (US Patent No. 4,635,246), takes alone or in combination, fails to teach a transmitter input configured to receive an injected parent seed laser signal along a low linewidth frequency channel; a first child laser configured for coherent optical injection locking (COIL) with a center frequency of the parent laser signal; and a full-field modulator configured to output generate a first modulated full-field optical signal based on a first output of the first child laser, and including (i) a first stage configured to implement amplitude modulation for the first child laser to obtain the first output as an amplitude-modulated COIL signal, and (ii) a second stage configured to apply phase modulation, orthogonal to the amplitude modulation, to generate the first modulated full-field optical signal from the first output.
Claims 21-28 are allowable because Kim (US Patent No. 8,494,366), Shin et al (Pub. No.: US 2006/0008202), Slavik et al (Pub. No.: US 2015/0249504), Kwon et al (Pub. No.: US 2012/0087666, and Taylor et al (US Patent No. 4,635,246), takes alone or in combination, fails to teach a transmitter input configured to receive a parent laser signal from a parent laser source; a first child laser injection locked to a center frequency of the parent laser signal and in communication with an amplitude modulator; a phase modulator; and a transmitter output operably coupled with an disposed between the phase modulator and a first end of an optical transport medium, wherein the transmitter output is configured to provide a downstream coherent optical signal to the optical transport medium, using the center frequency of the parent laser signal, for reception by at least one receiver disposed at a second end of the optical transport medium opposite the first end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272- 
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating o the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636